Exhibit 99.1 2011-5 Contact:R. Scott Amann Vice President, Investor Relations (713) 513-3344 CAMERON TO WEBCAST CONFERENCE PRESENTATION HOUSTON (February 2, 2011) – Cameron President and Chief Executive Officer Jack B. Moore will appear at Credit Suisse’s 2011 Energy Summit on Tuesday, February 8, 2011.His remarks will be available on a live webcast. The audio of the conference presentation will be accessible through a link on Cameron’s website, located at www.c-a-m.com, and is scheduled to begin at 1:45 p.m. Eastern time (12:45 p.m. Central).The presentation will be archived on Cameron’s website for one week beginning the day after the live webcast. Cameron (NYSE: CAM) is a leading provider of flow equipment products, systems and services to worldwide oil, gas and process industries. ### Website: www.c-a-m.com
